Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered May 2, 2001, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied his right to a fair trial by a brief reference in a police detective’s testimony to the defendant’s prior arrests. The Supreme Court sustained the defendant’s objection, struck the offending testimony, and issued a prompt curative instruction (see People v O’Garro, 293 AD2d 763, 764 [2002]). Any prejudice to the defendant that might have arisen from the detective’s testimony was alleviated when the Supreme Court gave a prompt curative instruction (see People v Vincent, 250 AD2d 787, 788 [1998]).
*620The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.